Case 1:17-cv-02162-AMD-RLM Document 48 Filed 04/30/19 Page 1 of 1 PageID #: 196



       T. Bryce Jones, Esq.
       Jones Law Firm, P.C.
       450 7th Avenue, Suite 1408
       New York, NY 10123                                                        ,   .
       (212) 258-0685
       bryce@joneslawnyc.com

       December 14, 2018
       Judge Ann M. Donnelly
       225 Cadman Plaza East
       Courtroom 4GN
       Brooklyn, New York 11201



              Re: Defendants’ Bankruptcy Status Update
                  Bonikos et al v. Foodoni NY 23 Corp. et al
                  1:17-cv-02162-AMD-RLM

       Dear Judge Ann M. Donnelly:

       I am writing this letter to provide you a brief update on the status of
       Panos Seretis’s bankruptcy case, Case No. 18-11852-JLG-7.

       The parties in the adversary action have reached a settlement that is
       expected to be approved by the bankruptcy judge. A court hearing is
       scheduled for May 9.

       Regards,

       /s/ T. Bryce Jones
       T. Bryce Jones, Esq.




                                    www.joneslawnyc.com
